 In the Matter ofNATIONAL FOUNDRY OF NEW YORK,INC., EiIIPLOYERandALLIED TRADES COUNCIL, AFL, PETITIONERCase No. 2-R-7297.-Decided March 31, 1947Mr. Harold F. Levin,of New York City, for the Employer.Messrs. Harold L. LuxemburgandGeorge Barasch,of New YorkCity, for the Petitioner.Mr. Alfred L. Cook,of New York City, for the Molders.Mr. LawrenceP. Parker,of New York City, for the Independent.Mr. Henry 11/'. de Kozmian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,hearing in this casewas heldat New YorkCity, on February 19, 1947, before James C. Paradise,hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the NationalLaborRelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERNational Foundry of New York, Inc., is a New York corporationoperating a gray iron foundry in Brooklyn, New York. During thepast year the Employer purchased raw materials valued in excess of$100,000, approximately 50 percent of which was shipped to the Em-ployer from points outside the State of New York. During the sameperiod the Employer sold finished products valued in excess of $1,-000,000, approximately 50 percent of which was shipped to pointsoutside the State of New York.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.TILE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.73N L.R B, No 2.16- NATIONAL FOUNDRY OF NEW YORK, INC.17Local No. 96, International Molders and Foundry Workers of NorthAmerica, herein called the Molders, is a labor organization affiliatedwith the American Federation of Labor, claiming to represent em-ployees of the Employer.National Foundry Workers Independent Union, herein called theIndependent, is an unaffiliated labor organization, claiming to repre-sent employees of the Employer.'III.THE QUESTION CONCERNING 11EPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the.Petitioner has been certified by the Board in an appropriate unit.We find no merit in the Employer's contention that the petitionshould be dismissed because of the jurisdictional dispute between thePetitioner and the Molders, both being affiliated with the AmericanFederation of Labor.The Independent, an unaffiliated labor organi-zation, is a party to the case .2Moreover, it appears from the recordthat the dispute in any case cannot be resolved without resort to theadministrative procedures of the Act.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with the stipulation of the parties, we find that allemployees of the Employer's plant in Brooklyn, New York, excludingall clerical and salaried employees, executives, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.v.THE DETERMINATIONOF REPRESENTATIVESThe Employer contends that the Board should not order an electionat this time because employees of the Employer are on strike, the strikehaving been called by the Petitioner after it filed the petition.ThePetitioner alleges that it called the strike in protest against favoritism1Despite the fact that the Independent has no constitution or bylaws, and has not yet per-fected its formal structuie, we find that it is a labor o'ganszation within the meaning ofthe Act inasmuch as it was established for the purpose of representing employees of theEaiplover with respect to wages, horns, and other conditions of emplo3 mmntSeeMatte,of ii'icaco MachineCorporation,69 N L R B 7412SeeMatter of R G Le Tourneau, Inc, 67 NL R B 11661SeeMatte, of The Champion Hardwai e Company, 62 NL R B. 434 18DECISIONSOF NATIONALLABOR RELATIONS BOARDdisplayed by the Employer to other labor organizations which wereattempting to organize employees of the Employer.Yet no unfairlabor practice charge has been filed by the Petitioner.The Petitionerhas indicated, however, that it will terminate the strike if an electionisheld among employees of the Employer. In fact, the Petitioneroffered to call off the strike if the Employer would agree to a consentelection, but the Employer refused to enter into a consent electionarrangement.Under these circumstances, we believe that an immedi-ate election resolving the question concerning representation whichhas arisen will effectuate the policies of the Act.Accordingly, we shall direct that an election by secret ballot be heldamong employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of our Directionof Election herein, including both employees on strike and their re-placements,' subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with National Foundry of NewYork, Inc., Brooklyn, New York, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by Allied Trades Council, AFL, by Local No. 96,International Molders and Foundry Workers of North America, AFL,or by National Foundry Workers Independent Union, for the purposesof collective bargaining, or by none of these labor organizations.MR. JAMES J. REYNOLDS,JR., took no part in the consideration of theabove Decision and Direction of Election.SeeMatter of Lloyd Hollister,Inc—68 N.L It. B 7335Any participant in the election herein may,upon prompt request to and approvalthereof by the Regional Director,have its name removed from the ballot.